White, J.
Henry Moore, appellant, was alone tried and convicted for theft of a cow, upon an indictment which charged the theft to have been jointly committed by him and one Peter Boyd and one William McCloud.
The hide of the animal, with the ears cut off and the brand cut out, was found covered up under the shucks in defendant’s corn-crib ; the upper part of the head, with the horns on it, and a bullet-hole in the forehead, was found in the yard; and meat, cut up in Mexican style, to sun-dry, was found on the roof of the back part of defendant’s house. When asked where he got the hide and meat, defendant said, “ I know nothing of either of them.” A son of the owner of the animal, who was present, took the hide and head to his father’s, having recognized them as belonging to a cow owned by his father, and they were also recognized at home by the alleged owner.
The defence drew out, on examination of one of the witnesses, who was of the constable’s party that arrested them, a conversation which took place between defendant and Peter Boyd, a co-defendant, in which they spoke of the killing of the cow, and in which Peter said to defendant, “Uncle Henry, it is no use for us to deny this any longer. You sent me to.the house after the gun, and told me to shoot the cow. I shot her in the shoulder and didn’t kill her, and then we drove her into your field, and William McCloud came over and killed her for you.” Defendant made no reply. This testimony is fully corroborated by the evidence of another witness, who saw the defendants kill the cow, and *565who further testified as to the brand upon the animal, which was also proven to be the brand of the alleged owner.
The charge of the court presented the law applicable to the facts, and the only special instruction asked for defendant was given.
One of the errors complained of in the motion for a new trial was, that the court permitted the constable to testify to the confession of defendant after he was arrested. As stated above, the evidence of confessions was drawn out by defendant’s counsel on examination of the witness. Such being the case, he cannot be heard to complain. Speights v. The State, 1 Texas Ct. App. 551.
There is no error apparent of record, and the judgment is affirmed.

Affirmed.